Cook, J.,
concurring in part and dissenting in part. I agree that the Medical Board’s investigative records are not public records and that the Medical Board waived its own — and only its own — confidentiality privilege with respect to the Medical Board records discussed in Part IA of the majority opinion.
I respectfully dissent, however, from the majority’s judgment that the insurance department records discussed in Part IB might be subject to public disclosure under the Public Records Act. Former R.C. 3901.44 explicitly categorizes the insurance department documents at issue as “confidential law enforcement investigatory records [and thereby excepted from public disclosure as ‘public records’] under section 149.43,” which precludes the judiciary from reaching a contrary result. The majority analyzes the applicability of the “confidential law enforcement investigatory records” exception and concludes that it does not apply, when the statute plainly states otherwise.
We are not privileged to ignore the plain and unambiguous language of a statute. State v. Krutz (1986), 28 Ohio St.3d 36, 38, 28 OBR 96, 97, 502 N.E.2d 210, 211. To hold as the majority does is to do just that.
Lundberg Stratton, J., concurs in the foregoing opinion.